Citation Nr: 1303238	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  09-31 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

Entitlement to an initial evaluation in excess of 40 percent for service-connected bilateral hearing loss.

Entitlement to an initial evaluation in excess of 10 percent for service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from June 1962 to February 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by which the RO, inter alia, granted service connection for bilateral hearing loss and tinnitus.  The Veteran contested the effective dates assigned as well as the initial ratings.  Although the RO issued a statement of the case regarding the earlier effective date claims, the Veteran did not perfect an appeal regarding those issues, and they are not before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2012) (outlining the procedures and time limitations for appealing adverse RO determinations to the Board).

In connection with this appeal, it is noted that the Veteran was scheduled for a personal hearing via video teleconference before a Veterans Law Judge in January 2013.  Although he was notified of the time and date of the hearing by mail sent to his last known address, he failed to appear for that hearing and neither furnished an explanation for his failure to report nor requested a postponement or another hearing.  When an appellant fails to report for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing was withdrawn.  38 C.F.R. § 20.704(d) (2012).  Previously, the Veteran failed to appear for a November 2010 hearing before a Decision Review Officer at the RO.


FINDINGS OF FACT

1.  In October 2011, prior to the promulgation of a decision in the appeal of the issue of entitlement to an initial rating in excess of 40 percent for service-connected bilateral hearing loss, the Veteran requested that the appeal be withdrawn.

2.  In October 2011, prior to the promulgation of a decision in the appeal of the issue of entitlement to an initial rating in excess of 10 percent for service-connected tinnitus, the Veteran requested that the appeal be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran of the issue of entitlement to an initial rating in excess of 40 percent for service-connected bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of an appeal by the Veteran of the issue of entitlement to an initial rating in excess of 10 percent for service-connected tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In October 2011, the Veteran withdrew the appeal regarding the issues of entitlement to an initial rating in excess of 40 percent for service-connected bilateral hearing loss and entitlement to an initial evaluation in excess of 10 percent for service-connected tinnitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding those issues.  Accordingly, the Board does not have jurisdiction to review the appeal regarding the issues of entitlement to an initial rating in excess of 40 percent for service-connected bilateral hearing loss and entitlement to an initial evaluation in excess of 10 percent for service-connected tinnitus, and they are dismissed.


ORDER

The appeal regarding the issue of entitlement to an initial rating in excess of 40 percent for service-connected bilateral hearing loss is dismissed.

The appeal regarding the issue of entitlement to an initial rating in excess of 10 percent for service-connected tinnitus is dismissed



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


